t c summary opinion united_states tax_court andy akay petitioner v commissioner of internal revenue respondent docket no 5300-16s filed date andy akay pro_se nicholas r rosado for respondent summary opinion carluzzo chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code_of_1986 in effect when the petition was filed pursuant to sec_7463 the decision to be 1unless otherwise indicated section references are to the internal revenue continued entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case this is a partner-level affected items deficiency proceeding under the tax equity and fiscal responsibility act of tefra pub_l_no sec_402 stat pincite on date respondent issued to petitioner affected items notices of deficiency for and notices that determined deficiencies of dollar_figure and dollar_figure respectively in his federal_income_tax after concessions the issue for decision is whether petitioner should have included in income capital_gains of dollar_figure and dollar_figure for and respectively background some of the facts have been stipulated and are so found when the petition was filed petitioner resided in california petitioner is the tax_matters_partner of aym llc aym a limited_liability_company formed in or around during the years in issue and for federal_income_tax purposes aym was treated as a partnership continued code code of as amended in effect for the years in issue rule references are to the tax_court rules_of_practice and procedure aym purchased land in with the intent to develop an office building on it in aym obtained a loan and used the proceeds to pay aym expenses related to the development of the office building including grading architectural and engineering services certain amounts were repaid on the loan in and however petitioner could not recall nor does the record establish whether the repayments were made by aym petitioner or otherwise as a result of an examination conducted in accordance with tefra administrative adjustments were made to aym’s and federal_income_tax returns following aym’s examination petitioner as aym’s tax_matters_partner received a notice of final_partnership_administrative_adjustment fpaa dated date and filed a petition in this court with respect to the fpaa ultimately that proceeding was resolved by a stipulated decision entered on date in the stipulated decision the parties agreed to the following adjustments to aym’s partnership items 2aym llc v commissioner t c dkt no date final_decision partnership_item as reported as determined partner cash contributions -0- dollar_figure distributions--money cash securities -0- big_number partnership_item as reported as determined partner cash contributions interest portfolio income--interest net_loss from self-employment distributions--money cash securities -0- -0- -0- -0- dollar_figure big_number big_number big_number on the basis of on those adjustments respondent issued to petitioner the notices determining among other things that petitioner received distributions in excess of basis for and of dollar_figure and dollar_figure respectively discussion sec_731 governs the recognition of gain_or_loss on partnership_distributions and provides in part that gain is not recognized to the recipient partner except to the extent of any money distributed in excess of the adjusted 3petitioner did not contest other adjustments made in the notices of deficiency and therefore those issues are deemed conceded see rule b basis of the partner’s interest in the partnership immediately before the distribution petitioner agrees that he received distributions for and as stipulated in the decision entered on date he now disputes only his share of partnership liabilities for and that is relevant because any increase in a partner’s share in partnership liabilities shall be treated as a contribution of money by the partner to the partnership increasing the partner’s basis in his partnership_interest see sec_752 sec_722 the regulations promulgated under sec_6231 clarify that the determination of a partner’s share of partnership liabilities is a partnership_item sec_301_6231_a_3_-1 proced admin regs states in relevant part that the following items which are required to be taken into account for the taxable_year of a partnership under subtitle a of the code are more appropriately determined at the partnership level than at the partner level and therefore are partnership items the partnership aggregate and each partner’s share of each of the following v partnership liabilities including determinations with respect to the amount of the liabilities whether the liabilities are nonrecourse and changes from the preceding_taxable_year that being so petitioner’s share of aym’s liabilities was or should have been determined in the partnership-level proceeding see dakotah hills offices ltd p’ship v commissioner tcmemo_1996_35 it follows that petitioner’s share of partnership liabilities cannot and will not be reconsidered in this partner-level proceeding because petitioner does not otherwise dispute the adjustments made in the notices and to reflect the foregoing an appropriate order will be issued granting respondent’s motion to dismiss for lack of jurisdiction and to strike with respect to partnership liabilities and decision will be entered for respondent
